Case 2:21-cv-01255-CAS-DFM Document 6 Filed 02/17/21 Page 1 of 2 Page ID #:91
      Case 2:21-cv-01255-CAS-DFM Document 6 Filed 02/17/21 Page 2 of 2 Page ID #:92

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

2009). Petitioner’s second federal habeas petition was dismissed as second or successive. See
Gutierrez v. Gipson, No. 12-8468, 2012 WL 6013227 (C.D. Cal. Oct. 9, 2012).

       Before acting on its own initiative to summarily dismiss the Petition, the Court will afford
Petitioner an opportunity to present his position on this dispositive issue. See Day v. McDonough,
547 U.S. 198, 210 (2006). Accordingly, Petitioner is ORDERED to show cause in writing
within twenty-eight (28) days why the Petition should not be dismissed for lack of jurisdiction.
See Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001) (“When the AEDPA is in play, the
district court may not, in the absence of proper authorization from the court of appeals, consider a
second or successive habeas application.”) (citation omitted). Petitioner is expressly warned that
failure to respond will likely result in dismissal.




CV-90 (12/02)                           CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                           Page 2 of 2
